Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on FormS-1 of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note1 to the consolidated financial statements) dated February 16, 2017, relating to the consolidated financial statements of Viveve Medical, Inc., which appears in such Registration Statement. /s/ BPM LLP San Jose, California March 16, 2017
